DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the recitation of “a value of a thickness of the metal thickening layer multiplied by Young's modulus of the metal thickening layer is about 5 to 30” and “a value of a thickness of the polymer thickening layer multiplied by Young's modulus of the polymer thickening layer is about 2 to 60” render the claim indefinite as the claim does not specify which units may be required to arrive at the product of the thickness and the Young’s Modulus being about 5 to 30 for a metal layer and 2 to 60 for a polymer layer.  As one of ordinary skill in the art before the effective filing date could judiciously select units such that the product of a material’s Young’s modulus with the thickness of the thickening layer would result in a value within the range recited.  For the purposes of examination, therefore, it appears that any units may be applied to arrive at the value recited.  Appropriate clarification is required.

Regarding claims 2-5, 7-8, and 19, as depending from, and therefore encompassing all of the features and limitations of, claim 1, these claims are rejected for similar reasons.

Further regarding claim 19, The claims are directed to a product, “a conductive laminated structure”, but claim 19 recites that “the structure can withstand more than 40,000 folding times”, implying method steps for using this product. Per MPEP 2173.05(p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite.

Regarding claim 14, the recitations of “a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300”, “a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70”, and “a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 5 to 30” render the claim indefinite as the claim does not specify which units may be required to arrive at the product of the thickness and the Young’s Modulus.  As one of ordinary skill in the art before the effective filing date could judiciously select units such that the product of a material’s Young’s modulus with the thickness of the thickening layer would result in a value within the range recited.  For the purposes of examination, therefore, it appears that any units may be applied to arrive at the value recited.  Appropriate clarification is required.

Regarding claim 15, the recitation of “a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300, a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70, and a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 2 to 60” renders the claim indefinite as the claim does not specify which units may be required to arrive at the product of the thicknesses and the Young’s Modulus.  As one of ordinary skill in the art before the effective filing date could judiciously select units such that the product of a material’s Young’s modulus with the thickness of the thickening layer would result in a value within the range recited.  For the purposes of examination, therefore, it appears that any units may be applied to arrive at the value recited.  Appropriate clarification is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki et al. (US 2014/0254111 A1).

Regarding claim 9, Yamazaki discloses a foldable electronic device (Fig. 1A element 100) comprising: 
a display region (Fig. 1A element 102); and 
a non-display region (inclusive of area 110 in Fig. 1A) disposed outside the display region (as shown in Fig. 1A), wherein the non-display region has a plurality of traces (Fig. 1A elements 111) having a longest dimension extending in a first direction (as shown in Fig. 1A wherein said direction is horizontal in the figure such that the longest dimension of the conductive layer is consistent with the first direction), and each of the traces comprises: 
a substrate (Fig. 1A element 101 as discussed in Paragraph [0037]); and 
a conductive layer (wherein the plurality of traces is interpreted to be the conductive layer) disposed over the substrate (as shown in Figs. 1A and 3A), 
wherein the non-display region has a local thickened area (as shown in Fig. 3A in area 110) comprising a bend when the foldable electronic device is bent (as shown in Fig. 3A), and each of the traces in the local thickened area comprises a thickening layer (Fig. 3A element 132) disposed over or under the conductive layer and in a stress tensile side of the foldable electronic device when the foldable electronic device is bent (as shown in Fig. 3A wherein the outside of the bend is known to be the tensile side of a bend), and a length of the thickening layer in the first direction is less than a length of a corresponding conductive layer (as shown in Figs. 1A and 3A wherein the thickened potion of element 132, interpreted as the thickening layer, is located in area 110 which is less than the full length of the conductive layer element 111).

Regarding claim 11, Yamazaki discloses the structure as set forth in claim 9 above and further wherein the length of the thickening layer in the first direction is greater than 3 mm (wherein, as disclosed in Paragraph [0064] the bending radius may be 10 mm, and as shown in Fig. 3A, the thickening layer encompasses at least a 180 degree arc around said bend radius, and as such, the length of the must be greater than 15 mm) and does not exceed the length of the conductive layer extending in the first direction (as shown in Fig. 3A wherein the conductive layer is shown to extend beyond the length of the thickening layer along the bottom of the bend).

Regarding claim 20, Yamazaki discloses a foldable electronic device (Fig. 1A element 100) comprising: 
a display region (Fig. 1A element 102); and 
a non-display region (inclusive of area 110 in Fig. 1A) disposed outside the display region (as shown in Fig. 1A), wherein the non-display region has a plurality of traces (Fig. 1A elements 111) having a longest dimension extending in a first direction (as shown in Fig. 1A wherein said direction is horizontal in the figure such that the longest dimension of the conductive layer is consistent with the first direction), and each of the traces comprises: 
a substrate (Fig. 1A element 101 as discussed in Paragraph [0037]); and 
a conductive layer (wherein the plurality of traces is interpreted to be the conductive layer) disposed over the substrate (as shown in Figs. 1A and 3A), 
wherein the non-display region has a local thickened area (as shown in Fig. 3A in area 110) comprising a bend when the foldable electronic device is bent (as shown in Fig. 3A), each of the traces in the local thickened area comprises a thickening layer (Fig. 3A element 132) disposed over or under the conductive layer and in a stress tensile side of the foldable electronic device when the foldable electronic device is bent, and
thicknesses of the conductive layer are the same in the local thickened area and outside the local thickened area (as shown in Figs. 4B and 4C wherein element 111 is shown to have a consistent thickness as a layer either 111a or 111b).

Regarding claim 21, Yamazaki discloses the device as set forth in claim 20 above and further wherein a length of the thickening layer in the first direction is less than a length of a corresponding conductive layer (as shown in Figs. 1A and 3A wherein the thickened potion of element 132, interpreted as the thickening layer, is located in area 110 which is less than the full length of the conductive layer element 111).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2014/0254111 A1).

Regarding claim 1, Yamazaki discloses a conductive laminated structure (Fig. 1A element 100) comprising: 
a conductive layer (Fig. 3A element 111) having a longest dimension extending in a first direction (wherein the first direction is interpreted to be the horizontal direction of Fig. 1A such that the longest dimension of the conductive layer is consistent with the first direction); and 
a thickening layer (Fig. 3A element 132) disposed over or under the conductive layer (as shown in Fig. 3A), and
and further wherein the thickening layer is formed of a polymer (as discussed in Paragraph [0151]).
Yamazaki does not expressly disclose wherein: when the thickening layer is a metal thickening layer, a value of a thickness of the metal thickening layer multiplied by Young's modulus of the metal thickening layer is about 5 to 30, and when the thickening layer is a polymer thickening layer, a value of a thickness of the polymer thickening layer multiplied by Young's modulus of the polymer thickening layer is about 2 to 60, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300, a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70, and a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 2 to 60, and thus while being a difference, the values do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 2, Yamazaki discloses the structure as set forth in claim 1 above and further wherein the thickening layer has a length in the first direction greater than 9 mm (wherein, as disclosed in Paragraph [0064] the bending radius may be 10 mm, and as shown in Fig. 3A, the thickening layer encompasses at least a 180 degree arc around said bend radius, and as such, the length of the must be greater than 9 mm) and does not exceed a length of the conductive layer extending in the first direction (as shown in Fig. 3A wherein the conductive layer is shown to extend beyond the length of the thickening layer along the bottom of the bend).

Regarding claim 3, Yamazaki discloses the structure as set forth in claim 2 above and further wherein the length of the thickening layer in the first direction is greater than 15 mm (wherein, as disclosed in Paragraph [0064] the bending radius may be 10 mm, and as shown in Fig. 3A, the thickening layer encompasses at least a 180 degree arc around said bend radius, and as such, the length of the must be greater than 15 mm) and does not exceed the length of the conductive layer extending in the first direction (as shown in Fig. 3A wherein the conductive layer is shown to extend beyond the length of the thickening layer along the bottom of the bend).

Regarding claim 4, Yamazaki discloses the structure as set forth in claim 1 above and further wherein an angle at an axle center of bending and between two ends of the thickening layer is 180° to 360° (as shown in Fig. 3A).

Regarding claim 5, Yamazaki discloses the structure as set forth in claim 1 above and further wherein the thickening layer has a length in the first direction (as shown in Fig. 3A wherein the length of element 132 at the apex of the fold is interpreted as the length), and the conductive layer has a length (as shown in Fig. 1A wherein the length of the conductive layer is interpreted as the horizontal length of the layer in the figure).
Yamazaki does not expressly disclose wherein a ratio of the length of the thickening layer in the first direction to a length of the conductive layer in the first direction is 0.001 to 1, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a ratio of 0.001 to 1, and thus while being a difference, the ratio does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 7, Yamazaki discloses the structure as set forth in claim 1 above and further wherein the thickening layer is disposed on a stress tensile side of the conductive laminated structure when the conductive laminated structure is bent (as shown in Fig. 3A wherein the thickening layer is located on the outside arc of the bend, and thus in the stress tensile side of the laminated structure when bent).

Regarding claim 8, Yamazaki discloses the structure as set forth in claim 1 above and further a foldable electronic device comprising the conductive laminated structure of claim 1 (as shown in Fig. 11A).

Regarding claim 10, Yamazaki discloses the structure as set forth in claim 9 above and further wherein the local thickened area has a width extending in a second direction perpendicular to the first direction, and one of the traces has a width W1, a spacing between the traces is P1, and a number of the traces is N (as shown in Figs. 1A and 3A wherein the local thickened area is shown to have a width over the conductive layer, and the traces, elements 111, are shown to have a width, and spacing between multiple traces).
Yamazaki does not expressly disclose the width of the local thickened area ranges between W1 to (W1 + P1) x N, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a width of the local thickened area ranges between W1 to (W1 + P1) x N, and thus while being a difference, the width does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 13, Yamazaki discloses the device as set forth in claim 9 above and further wherein the thickening layer is formed of a non-metal material or a composite conductive material (as discussed in Paragraph [0151]).
Yamazaki does not expressly disclose a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.1 to 50, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.1 to 50, and thus while being a difference, the ratio does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 15, Yamazaki discloses the device as set forth in claim 9 above and further wherein the thickening layer is formed of a non-metal material or a composite conductive material (as discussed in Paragraph [0151]).
Yamazaki does not expressly disclose a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300, a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70, and a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 2 to 60, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300, a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70, and a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 2 to 60, and thus while being a difference, the values do not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 19, Yamazaki discloses the structure as set forth in claim 1 above and further wherein the materials of the conductive laminated structure are selected so as to enable the conductive laminated structure to fold (as shown in Fig. 3A) with a folding angle of 180° (as shown in Fig. 3A).
Yamazaki does not expressly disclose wherein the conductive laminated structure can withstand more than 40,000 folding times without breakage when a radius of curvature R is equal to 3 mm, however the examiner considers “40,000 folding times” to be a method step in a product claim, and as such has not been given patentable weight over prior art exhibiting the physical features and limitations of the claim, and further that one of ordinary skill in the art before the effective filing date would have found it obvious to test the ability of the components to perform as required by the structure as is common in the art.



Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 1 above, and further in view of Chen et al. (US 2008/0257586 A1).

Regarding claim 12, Yamazaki discloses the device as set forth in claim 9 above.
Yamazaki does not expressly disclose wherein the thickening layer is formed of a metal material, and a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.5 to 5.
Chen teaches wherein the thickening layer is formed of a metal material (element 40 as discussed in Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thickening layer formed of a metal material as taught by Chen in the device of Yamazaki in order to ensure a robust and flexible structure and prevent breakage (as discussed in Paragraph [0054]).
Yamazaki does not expressly disclose a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.5 to 5, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a ratio of a thickness of the thickening layer to a thickness of the conductive layer is about 0.5 to 5, and thus, the range, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 14, Yamazaki discloses the device as set forth in claim 9 above.
Yamazaki does not expressly disclose wherein the thickening layer is formed of a metal material.
Chen teaches wherein the thickening layer is formed of a metal material (element 40 as discussed in Paragraph [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thickening layer formed of a metal material as taught by Chen in the device of Yamazaki in order to ensure a robust and flexible structure and prevent breakage (as discussed in Paragraph [0054]).
Yamazaki does not expressly disclose a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300, a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70, and a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 5 to 30, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a value of a thickness of the substrate multiplied by Young's modulus of the substrate is about 100 to 300, a value of a thickness of the conductive layer multiplied by Young's modulus of the conductive layer is about 20 to 70, and a value of a thickness of the thickening layer multiplied by Young's modulus of the thickening layer is about 5 to 30, and thus, the range, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claim 1 above, and further in view of Takai (US 2017/0241039 A1).
Regarding claim 16, Yamazaki discloses the device as set forth in claim 9 above and further wherein the thickening layer comprises: a first polymer (as discussed in Paragraph [0151]).
Yamazaki does not expressly disclose wherein the thickening layer comprises a second polymer layer disposed over the first polymer layer, wherein a material of the first polymer layer is different from a material of the second polymer layer.
Takai teaches a thickening layer which comprises first and second polymer layers of different materials (as described in Paragraph [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a thickening layer having a first and second polymer layer of differing materials as taught by Takai in the device of Yamazaki in order to effectively protect the conductive layer and enable bending of the conductive layer more than 40,000 times (as suggested by Takai Paragraphs [0088] and [0107]).

Regarding claim 17, Yamazaki in view of Takai discloses the device as set forth in claim 16 above.
Yamazaki does not expressly disclose where a ratio of Young's modulus of the first polymer layer to Young's modulus of the second polymer layer is about 103 to 106.
Takai teaches where a ratio of Young's modulus of the first polymer layer to Young's modulus of the second polymer layer is about 103 to 106 (as described in Paragraphs [0019] and [0086] wherein among the choices of polymers one of ordinary skill in the art may select from a polyester and an epoxy resin having a ratio of Young’s Modulus of about 103 to 106.
Further it is noted that in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a ratio of Young's modulus of the first polymer layer to Young's modulus of the second polymer layer is about 103 to 106, as is supported by Takai Paragraph [0086], and thus, the ratios, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 18, Yamazaki in view of Takai discloses the device as set forth in claim 16 above.
Yamazaki does not expressly disclose wherein a ratio of a thickness of the first polymer layer to a thickness of the conductive layer is about 30 to 100, a ratio of a thickness of the second polymer layer to a thickness of the conductive layer is about 30 to 100, and a ratio of the thickness of the first polymer layer to the thickness of the second polymer layer is about 0.5 to 2, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  As such, one of ordinary skill in the art before the effective filing date would have found it to be an obvious matter of engineering implementation to use a ratio of a thickness of the first polymer layer to a thickness of the conductive layer is about 30 to 100, a ratio of a thickness of the second polymer layer to a thickness of the conductive layer is about 30 to 100, and a ratio of the thickness of the first polymer layer to the thickness of the second polymer layer is about 0.5 to 2, and thus, the ratios, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).


Response to Arguments

Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive. The applicant has argued that the Yamazaki reference does not disclose wherein “a length of the thickening layer in the first direction is less than a length of a corresponding conductive layer” recited in claim 9, however the examiner respectfully disagrees.  As is shown in Fig. 3A of the reference, the thickened part of element 131, which is located in area 110 and is interpreted to be the “thickening layer”, is shown to be only covering the conductive layer, element 111, in the bent area 110, and as such does not cover the full length of element 111, thereby shown to be less than the full length of the conductive layer.
The applicant further argues that the Yamazaki reference is silent with regard to the recitation of “wherein: when the thickening layer is a metal thickening layer, a value of a thickness of the metal thickening layer multiplied by Young's modulus of the metal thickening layer is about 5 to 30, and when the thickening layer is a polymer thickening layer, a value of a thickness of the polymer thickening layer multiplied by Young's modulus of the polymer thickening layer is about 2 to 60”.  The examiner points out that the calculation as recited does not specify units of measure for the thickness of the thickening layer, and as such, does not provide one of ordinary skill in the art a means of ascertaining the required measurements to arrive at the product as recited.  One of ordinary skill in the art would recognize that the ranges as recited would be dependent upon the units used to measure the thickness of the layer, and further that such a product is not shown to be a critical or otherwise recognized characteristic in the art, and would further design the materials and thickness of the layers of the device such that they would be suitable for the intended purposes, in this case a folding circuit, as is indicated by the Specification of the Yamazaki reference which indicates that wiring defects are to be avoided (Paragraph [0061]).
With regard to new claim 20, the applicant has argued that the Yamazaki reference does not disclose wherein the “thicknesses of the conductive layer are the same in the local thickened area and outside the local thickened area”, however the examiner respectfully disagrees.  As is shown in Figs. 4B and 4C, Yamazaki discloses wherein the conductive layer is shown to be consistent through the local thickened area 110 and additional layers of a differing conductive material are added to supplement the conductive layer.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841